UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31121 AVISTAR COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 88-0463156 (State or other jurisdiction (I.R.S. Employer Identification Number) of incorporation or organization) 1875 SOUTH GRANT STREET, 10THFLOOR, SAN MATEO, CA 94402 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (650) 525-3300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filero Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox At November 5, 2007, 34,420,932 shares of common stock of the Registrant were outstanding. AVISTAR COMMUNICATIONS CORPORATION INDEX PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II. OTHER INFORMATION 24 Item 1A. Risk Factors 24 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 34 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS as of September 30, 2007 and December31, 2006 (in thousands, except share and per share data) September30, 2007 December31, 2006 (unaudited) Assets: Current assets: Cash and cash equivalents $ 5,332 $ 7,854 Short-term investments 795 — Total cash, cash equivalents and short-term investments 6,127 7,854 Accounts receivable, net of allowance for doubtful accounts of $54 and $51 at September 30, 2007 and December31, 2006, respectively 1,269 1,409 Inventories, including inventory shipped to customers’ sites, not yet installed of $43 and $70 at September30, 2007 and December31, 2006, respectively 490 712 Deferred settlement and patent licensing costs 1,256 1,256 Prepaid expenses and other current assets 471 534 Total current assets 9,613 11,765 Property and equipment, net 777 256 Long-term deferred settlement and patent licensing costs 1,436 2,391 Other assets 289 287 Total assets $ 12,115 $ 14,699 Liabilities and Stockholders’ Equity (Deficit): Current liabilities: Line of credit $ 3,000 $ 3,000 Accounts payable 1,614 1,578 Deferred income from settlement and patent licensing 5,520 5,520 Deferred services revenue and customer deposits 1,214 1,979 Accrued liabilities and other 1,456 2,263 Total current liabilities 12,804 14,340 Long-term liabilities: Long-term deferred income from settlement and patent licensing 6,189 10,308 Total liabilities 18,993 24,648 Commitments and contingencies (Note 7) Stockholders’ equity (deficit): Common stock, $0.001 par value; 250,000,000 shares authorized at September30, 2007 and December31, 2006; 35,603,807 and 35,219,768 shares issued at September30, 2007 and December 31, 2006, respectively 36 35 Less: treasury common stock, 1,182,875 shares at September30, 2007 and December31, 2006, at cost (53 ) (53 ) Additional paid-in-capital 95,180 92,865 Accumulated deficit (102,041 ) (102,796 ) Total stockholders’ equity (deficit) (6,878 ) (9,949 ) Total liabilities and stockholders’ equity (deficit) $ 12,115 $ 14,699 The accompanying notes are an integral part of these financial statements. 3 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three and nine months ended September 30, 2007 and 2006 (in thousands, except per share data) ThreeMonthsEnded NineMonthsEnded September30, 2007 September30, 2006 September30, 2007 September30, 2006 (unaudited) (unaudited) Revenue: Product $ 555 $ 1,448 $ 2,517 $ 3,295 Licensing 313 5,000 4,866 5,071 Services, maintenance and support 883 828 2,658 2,522 Total revenue 1,751 7,276 10,041 10,888 Costs and Expenses: Cost of product revenue* 658 998 2,098 2,351 Cost of services, maintenance and support revenue* 493 374 1,740 1,366 Income from settlement and patent licensing (1,057 ) (1,057 ) (15,171 ) (3,171 ) Research and development* 2,020 1,517 5,517 4,234 Sales and marketing* 1,583 1,394 4,619 4,173 General and administrative* 2,217 2,280 10,628 7,106 Total costs and expenses 5,914 5,506 9,431 16,059 Income (loss) from operations (4,163 ) 1,770 610 (5,171 ) Other Income (Expense): Interest income 93 54 307 234 Other (expense) income, net (56 ) (6 ) (162 ) (21 ) Total other income (expense), net 37 48 145 213 Net income (loss) $ (4,126 ) $ 1,818 $ 755 $ (4,958 ) Net income (loss) per share - basic and diluted $ (0.12 ) $ 0.05 $ 0.02 $ (0.15 ) Weighted Average Shares Used in Calculating Basic net income (loss) per share 34,379 33,965 34,238 33,893 Diluted net income (loss) per share 34,379 34,860 35,018 33,893 *Including Stock Based Compensation of: Cost of product, services, maintenance and support revenue $ 29 $ 40 $ 142 $ 113 Research and development 246 164 630 461 Sales and marketing 176 133 469 365 General and administrative 254 200 722 571 $ 705 $ 537 $ 1,963 $ 1,510 The accompanying notes are an integral part of these financial statements. 4 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS for the nine months ended September 30, 2007 and 2006 (in thousands) NineMonthsEnded September30, September30, 2007 2006 (unaudited) Cash Flows from Operating Activities: Net income (loss) $ 755 $ (4,958 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 279 285 Compensation on options issued to consultants and employees 1,963 1,510 Provision for doubtful accounts 3 (55 ) Changes in assets and liabilities: Accounts receivable 137 247 Inventories 222 (198 ) Prepaid expenses and other current assets 63 43 Deferred settlement and patent licensing costs 955 976 Other assets (2 ) 184 Accounts payable 36 598 Deferred income from settlement and patent licensing (4,119 ) (4,108 ) Deferred services revenue and customer deposits (765 ) 357 Accrued liabilities and other (807 ) 1,345 Net cash used in operating activities (1,280 ) (3,774 ) Cash Flows from Investing Activities: Purchase of short-term investments (795 ) — Maturities of short-term investments — 3,067 Purchase of property and equipment (800 ) (279 ) Net cash (used in) provided by investing activities (1,595 ) 2,788 Cash Flows from Financing Activities: Proceeds from issuance of common stock, net 353 290 Net cash provided by financing activities 353 290 Net decrease in cash and cash equivalents (2,522 ) (696 ) Cash and cash equivalents, beginning of period 7,854 8,216 Cash and cash equivalents, end of period $ 5,332 $ 7,520 The accompanying notes are an integral part of these financial statements. 5 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Business, Basis of Presentation, and Risks and Uncertainties Business Avistar Communications Corporation (“Avistar” or the “Company”) provides the Avistar vBusiness integrated suite of video-enabled applications, including networked video communications software and hardware products and services. Avistar’s products include applications for interactive video calling, content creation and publishing, broadcast video and video-on-demand, as well as data sharing, directory services and network management. Avistar designs, develops, markets, sells, manufactures and/or assembles and installs and supports its products. Avistar’s real-time and non-real-time products are based upon its architecture and AvistarVOS software platform, which facilitates distribution over local and wide area networks using Internet or telephony services as appropriate. Avistar’s services include software development, consulting, implementation, training, maintenance and support. In addition, Avistar seeks to prosecute, maintain, support and license the intellectual property developed by the Company through its wholly-owned subsidiary, Collaboration Properties,Inc., a Nevada corporation (“CPI”). Basis of Presentation The unaudited condensed consolidated balance sheet as of September 30, 2007 presents the consolidated financial position of Avistar and its two wholly-owned operating subsidiaries, Avistar Systems U.K. Limited (“ASUK”) and CPI, after the elimination of all intercompany accounts and transactions. The unaudited condensed consolidated balance sheet of Avistar as of December 31, 2006 was derived from audited financial statements, but does not contain all disclosures required by accounting principles generally accepted in the United States of America, and certain information and footnote disclosures normally included have been condensed, or omitted, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The consolidated results are referred to, collectively, as those of Avistar or the Company in these notes. The functional currency of ASUK is the United States dollar. Accordingly, all gains and losses resulting from transactions denominated in currencies other than the United States dollar are included in the statements of operations and have not been material. The Company’s fiscal year end is December31. Risks and Uncertainties The markets for the Company’s products and services are in the early stages of development. Some of the Company’s products utilize changing and emerging technologies. As is typical in industries of this nature, demand and market acceptance are subject to a high level of uncertainty, particularly when there are adverse conditions in the economy. Acceptance of the Company’s products, over time, is critical to the Company’s success. The Company’s prospects must be evaluated in light of difficulties encountered by it and its competitors in further developing this evolving marketplace. The Company has generated annual losses since inception and had an accumulated deficit of $102 million as of September30, 2007. The Company’s operating results may fluctuate significantly in the future as a result of a variety of factors, including, but not limited to, the economic environment, the adoption of different distribution channels, the timing of new product announcements by the Company or its competitors and the timing of the Company’s licensing and settlement activities. The Company’s future liquidity and capital requirements will depend upon numerous factors, including, but not limited to, the costs and timing of its expansion of product development efforts and the success of these development efforts, the costs and timing of its expansion of sales and marketing activities, the extent to which its existing and new products gain market acceptance, competing technological and market developments, the costs involved in maintaining, enforcing and defending patent claims and other intellectual property rights, the level and timing of revenue, and other factors. 2. Summary of Significant Accounting Policies Unaudited Interim Financial Information The financial statements filed in this report have been prepared by the Company, without audit, pursuant to the rules and regulations of the SEC. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. 6 In the opinion of management, the unaudited financial statements furnished in this report reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the results of operations for the interim periods covered and of the Company’s financial position as of the interim balance sheet date. The results of operations for the interim periods are not necessarily indicative of the results for the entire year. These financial statements should be read in conjunction with the Company’s audited consolidated financial statements and the accompanying notes for the year ended December31, 2006, included in the Company’s annual report on Form 10-K filed with the Securities and Exchange Commission on March 22, 2007. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. Cash and Cash Equivalents and Short and Long-term Investments The Company considers all investment instruments purchased with an originalmaturity of three months or less to be cash equivalents. Investment securities with original or remaining maturities of more than three months but less than one year are considered short-term investments. Auction rate securities with original or remaining maturities of more than three months are considered short-term investments even if they are subject to re-pricing within three months. Investment securities held with intent to reinvest or hold for longer than a year or with remaining maturities of one year or more are considered long-term investments. The Company’s cash equivalents at December 31, 2006 and September 30, 2007 consisted of money market funds and short-term commercial paper with original maturities of three months or less, and are therefore classified as cash and cash equivalents in the accompanying balance sheets. The Company accounts for its short-term and long-term investments in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 115, Accounting for Certain Investments in Debt and Equity Securities. The Company’s short and long-term investments in securities are classified as available-for-sale and are reported at fair value, with unrealized gains and losses, net of tax, recorded in other comprehensive income (loss). Realized gains or losses and declines in value judged to be other than temporary, if any, on available-for-sale securities are reported in other income (expense), net. The Company reviews the securities for impairments considering current factors including the economic environment, market conditions, and the operational performance and other specific factors relating to the businesses underlying the securities. The Company records impairment charges equal to the amount that the carrying value of its available-for-sale securities exceeds the estimated fair market value of the securities as of the evaluation date. The fair value for publicly held securities is determined based on quoted market prices as of the evaluation date. In computing realized gains and losses on available-for-sale securities, the Company determines cost based on amounts paid, including direct costs such as commissions, to acquire the security using the specific identification method. The Company did not have any short or long-term investments at December 31, 2006. The Company had no net unrealized losses on its short-term investment securities at September 30, 2007. Cash, cash equivalents and short-term investments consisted of the following at September 30, 2007 and December 31, 2006 (in thousands): September30, 2007 December31, 2006 (Unaudited) Cash and cash equivalents: Cash $ 738 $ 4,224 Commercial paper cash equivalents 4,594 3,630 Total cash and cash equivalents 5,332 7,854 Short-term investments: Short-term investments (average 35 remaining days to maturity as of September 30, 2007) 795 — Total cash, cash equivalents and short-term investments $ 6,127 $ 7,854 7 Significant Concentrations A relatively small number of customers accounted for a significant percentage of the Company’s revenues for the three and nine months ended September 30, 2007 and 2006. Revenues to these customers as a percentage of total revenues were as follows for the three and nine months ended September 30, 2007 and 2006: ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, 2007 2006 2007 2006 (Unaudited) (Unaudited) Customer A 34 % 15 % 19 % 22 % Customer B 30 % * % 19 % 18 % Customer C 18 % 69 % * % 46 % Customer D * % * % 40 % * % * Less than 10% Any change in the relationship with these customers could have a potentially adverse effect on the Company’s financial position. Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of temporary cash investments and trade receivables. The Company has cash and investment policies that limit the amount of credit exposure to any one financial institution or restrict placement of these investments to financial institutions evaluated as highly credit worthy. As of September 30, 2007, the Company had cash and cash equivalents on deposit with a major financial institution that were in excess of FDIC insured limits. Historically, the Company has not experienced any loss of its cash and cash equivalents due to such concentration of credit risk. Concentrations of credit risk with respect to trade receivables relate to those trade receivables from both United States and foreign entities, primarily in the financial services industry. As of September30, 2007, approximately 82% of gross accounts receivable were concentrated with three customers, each of whom represented more than 10% of the Company’s total gross accounts receivable balance. As of December31, 2006, approximately 84% of accounts receivable were concentrated with three customers, each of whom represented more than 10% of the Company’s total gross accounts receivable balance. No other customers individually accounted for greater than 10% of total accounts receivable as of September 30, 2007 and December31, 2006. Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market. When required, provisions are made to reduce excess and obsolete inventories to their estimated net realizable value. Inventories consisted of the following (in thousands): September 30, 2007 December31, 2006 (Unaudited) Raw materials and subassemblies $ 5 $ 59 Finished goods 442 583 Inventory shipped to customer sites, not yet installed 43 70 $ 490 $ 712 Inventory shipped to customer sites, not yet installed, represents product shipped to customer sites pending completion of the installation process by the Company. As of September30, 2007 and December 31, 2006, the Company had billedapproximately $43,000 and $70,000, respectively, to customers related to these shipments, but did not record the revenue, as the installations had not been completed and confirmed by the customer. Although customers are billed in accordance with customer agreements, these deferred revenue amounts are netted against accounts receivable until the customer confirms installation. Revenue Recognition and Deferred Revenue The Company recognizes product and services revenue in accordance with Statement of Position (“SOP”) 97-2(“SOP 97-2”), Software Revenue Recognition , as amended by SOP 98-9, Modification of SOP 97-2, Software Revenue Recognition , With Respect to Certain Transactions . The Company derives product revenue from the sale and licensing of a set of desktop (endpoint) products (hardware and software) and infrastructure products (hardware and software) that combine to form an Avistar video-enabled collaboration solution. Services revenue includes revenue from installation services, post-contract customer support, training and software development. The installation services that the Company offers to customers relate to the physical set-up and configuration of desktop and infrastructure components of the Company’s solution. The fair value of all product, installation services, post-contract customer support and training offered to customers is determined based on the price charged when such products or services are sold separately. 8 Arrangements that include multiple product and service elements may include software and hardware products, as well as installation services, post-contract customer support and training. Pursuant to SOP97-2, the Company recognizes revenue when all of the following criteria are met: (i)persuasive evidence of an arrangement exists, (ii)delivery has occurred, (iii)the fee is fixed or determinable, and (iv)collectibility is probable. The Company applies these criteria as discussed below: · Persuasive evidence of an arrangement exists . The Company requires a written contract, signed by both the customer and the Company, or a purchase order from those customers that have previously negotiated a standard end-user license arrangement or volume purchase agreement, prior to recognizing revenue on an arrangement. · Delivery has occurred . The Company delivers software and hardware to customers physically. The standard delivery terms are FOB shipping point. · The fee is fixed or determinable . The Company’s determination that an arrangement fee is fixed or determinable depends principally on the arrangement’s payment terms. The Company’s standard terms generally require payment within 30 to 90 days of the date of invoice. Where these terms apply, the Company regards the fee as fixed or determinable, and recognizes revenue upon delivery (assuming other revenue recognition criteria are met). If the payment terms do not meet this standard, but rather, involve “extended payment terms,” the fee may not be considered to be fixed or determinable and the revenue would then be recognized when customer installments are due and payable. · Collectibility is probable . To recognize revenue, the Company judges collectibility of the arrangement fees on a customer-by-customer basis pursuant to a credit review policy. The Company typically sells to customers with which it has had a history of successful collections. For new customers, the Company evaluates the customer’s financial position and ability to pay. If the Company determines that collectibility is not probable based upon the credit review process or the customer’s payment history, revenue is recognized when cash is collected. If there are any undelivered elements, the Company defers revenue for those elements, as long as Vendor Specific Objective Evidence (“VSOE”) exists for the undelivered elements. Additionally, per paragraph 14 of SOP 97-2, when the Company provides installation services, the product and installation revenue is recognized upon completion of the installation process and receipt of customer confirmation, subject to the satisfaction of the revenue recognition criteria described above. The Company believes that the fee associated with the delivered product elements does not meet the collectibility criteria if the installation services have not been completed. Customer confirmation is obtained and documented by means of a standard form indicating the installation services have been provided and the hardware and software components installed. When the customer or a third party provides installation services, the product revenue is recognized upon shipment, subject to satisfaction of the revenue recognition criteria described above. Payment for product is due upon shipment, subject to specific payment terms. Payment for installation and professional services is due upon providing the services, subject to specific payment terms. Reimbursements received for out-of-pocket expenses and shipping costs incurred during installation and support services, which have not been significant to date, are recognized as revenue in accordance with Emerging Issues Task Force (“EITF”) Issue No.01-14, Income Statement Characterization of Reimbursements Received for “Out of Pocket” Expenses Incurred . The price charged for maintenance and/or support is defined in the contract, and is based on a fixed price for both hardware and software components as stipulated in the customer agreement. Customers have the option to renew the maintenance and/or support arrangement in subsequent periods at the same or similar rate as paid in the initial year subject to contractual adjustments for inflation in some cases. Revenue from maintenance and support services is deferred and recognized pro-rata over the maintenance and/or support term, which is typically one year in length. Payments for services made in advance of the provision of services are recorded as deferred revenue and customer deposits in the accompanying balance sheets. Training services are offered independently of the purchase of product. The value of these training services is determined based on the price charged when such services are sold separately. Training revenue is recognized upon performance of the service. The Company recognizes service revenue from software development contracts in accordance with SOP 81-1, Accounting for Performance of Construction-Type and Certain Production-Type Contracts. Revenue related to contracts for software development is recognized using the percentage of completion method, when all of the following conditions are met: a contract exists with the customer at a fixed price, the Company has fulfilled all of its material contractual obligations to the customer for each deliverable of the contract, verification of completion of the deliverable has been received, and collection of the receivable is probable. The amounts billed to customers in excess of revenues recognized to date are deferred and recorded as deferred revenue and customer deposits in the accompanying balance sheets. Assumptions used for recording revenue and earnings are adjusted in the period of change to reflect revisions in contract value and estimated costs to complete the contract. Any anticipated losses on contracts in progress are charged to earnings when identified. The Company also recognizes revenue from the licensing of its intellectual property portfolio according to SOP97-2, based on the terms of the royalty, partnership and cross-licensing agreements involved. In the event that a license to the Company’s intellectual property is granted after the commencement of litigation between the Company and the licensee, the proceeds of such transaction are recognized as licensing revenue by the Company only if sufficient historical evidence exists for the determination of fair value of the licensed patents to support the segregation of the proceeds between a gain on litigation settlement and patent license revenues, consistent with Financial Accounting Standards Board (“FASB”) Concepts Statement No.6, Elements of Financial Statements (“CON No. 6”). As of September 30, 2007, these criteria for recognizing license revenue following the commencement of litigation had not been met, and proceeds received after commencement of litigation have therefore been recorded in “income from settlement and patent licensing” activities. 9 In June 2007, the Company entered into a Patent License Agreement with Radvision Ltd. Under the license agreement, the Company and its subsidiaries granted Radvision and its subsidiaries a license in the field of videoconferencing to all of CPI’s patents, patent applications and patents issuing therefrom with a filing date on or before May 15, 2007. Also under the license agreement, Radvision granted to the Company and its subsidiaries a license in the field of videoconferencing to all of Radvision’s patents, patent applications and patents issuing therefrom with a filing date on or before May 15, 2007. As partial consideration for the licenses and releases granted under the agreement, Radvision made a one-time license payment to the Company of $4.0 million, which was recognized as licensing revenue in the three months ended June 30, 2007. Income from Settlement and Patent Licensing The Company recognizes the proceeds from settlement and patent licensing agreements based on the terms involved. When litigation has been filed prior to a settlement and patent licensing agreement, and insufficient historical evidence exists for the determination of fair value of the patents licensed to support the segregation of the proceeds between a gain on litigation settlement and patent license revenues, the Company reports all proceeds in “income from settlement and patent licensing” within operating costs and expenses. The gain portion of the proceeds, when sufficient historical evidence exists to segregate the proceeds, would be reported in other income according to FASB SFAS No. 5,
